In a proceeding to review a determination of the State Rent Administrator denying a protest against an order of a local rent administrator which denied an application for a certificate of eviction, the appeal is from an order annulling the determination and directing issuance of a certificate. Order reversed on the law, without costs, proceeding dismissed, and determination of the State Rent Administrator reinstated and confirmed. The housing accommodation in question is a five-room apartment in a two-family house, in which respondent, the landlord, occupies the other *864apartment. The basis of respondent’s application was that she was ill and required more room for her family. Her own apartment consists of six rooms and is occupied by herself and six adult sons. It appears that the condition complained of was not objectionable to respondent if the subject five-room apartment was made available to the family of respondent’s married daughter, for a previous application for a certificate so as to procure the subject apartment for the said married daughter was withdrawn only 13 days before the making of the present application. Under the circumstances it may not be said that the record fails to support appellant’s determination that respondent did not proceed in good faith and failed to establish the existence of an immediate and compelling necessity. Nolan, P. J., Wenzel, Beldoek, TJghetta and Hallinan, JJ., concur.